COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Elizabeth Quiroz, as Next Friend of Joseph     §                No. 08-14-00073-CV
 Cardona a/k/a Joseph Quiroz,
                                                §                   Appeal from the
                       Appellant,
                                                §                 205th District Court
 v.
                                                §               of El Paso County, Texas
 Jorge Fabio Llamas-Soforo, M.D.,
 Individually, Jorge Fabio Llamas-Soforo,       §                  (TC# 2008-2694)
 M.D., P.A., d/b/a El Paso Eye Care Center,
 Luis Alberto Ayo, M.D., Pediatrix Medical      §
 Group of Texas, P.A., Pediatrix Medical
 Group, Inc., Roy John Cavigila, M.D., et       §
 al.
                                                §
                       Appellees.
                                                §

                                            ORDER

       At the request of Appellant, the court reporter checked out original exhibits from the

district clerk and has forwarded them to the Court for review. The exhibits will be returned

directly to the district clerk when the appeal has concluded.

       IT IS SO ORDERED this 19th day of May, 2015.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.